DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments/arguments filed 08/08/2022 with respect to claim(s) 1-20 have been fully considered and found persuasive. This application contains 20 pending claims. Claim(s) 1 and 18 have been amended. 

Allowable Subject Matter
Claim(s) 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Applicant's arguments with regarding to the limitations (REMARKS pages 5-6) of independent claim(s) 1 and 11 have been fully considered and are found persuasive.
Regarding claim 1, the prior art of record alone or in combination fail to anticipate or make obvious the specific limitations of A circuit comprising: “wherein the first current-sense resistor is configured to measure a first voltage and provide the measured first voltage to the current regulator, the current regulator being configured to output a current proportional to the measured first voltage; and

a second current-sense resistor connected in series with the secondary winding, wherein the second current-sense resistor is configured to measure a second voltage such that a current associated with the 4-20 mA transmitter is determined based on the second voltage” in combination with all the other limitations as claimed.

Regarding claim 11, the prior art of record alone or in combination fail to anticipate or make obvious the specific limitations of A method comprising: “the current regulator being configured to output a current proportional to the measured first voltage provided as the input signal; measuring a second voltage across a second current-sense resistor connected in series with a secondary winding of the transformer; and determining, based on the measured second voltage across the second current- sense resistor, a current associated with the 4-20 mA transmitter.” in combination with all the other limitations as claimed.
Upon conclusion of a comprehensive search of the pertinent prior art and consideration of arguments, the Office indicates that the claims are allowable.

Other claim(s) 2-10 and 12-20 depend from the allowable independent claim(s) are allowed for the same reason.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/Primary Examiner, Art Unit 2868